Citation Nr: 1504279	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in July 2012 during the pendency of the Veteran's appeal, he submitted a new VA Form 21-22 in favor of the Disabled American Veterans thereby revoking his prior representation by Vietnam Veterans of America.  Therefore, Disabled American Veterans has been recognized as the Veteran's present representative on the title page.

The Veteran has claimed service connection for PTSD and depression.  The record, however, shows multiple diagnoses to include PTSD, bipolar disorder, major depression/depressive disorder, and anxiety disorder.  Construing the claim liberally, the Board finds that the issue on appeal should be characterized as one for service connection for a psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2014.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted to comply with VA's duties to notify and assist the Veteran.  At this time, the Board will not address whether new and material evidence has been received to reopen the Veteran's claim for service connection for a psychiatric disorder as VA's duties not notify and to assist in obtaining documentary evidence is not dependent upon a finding that new and material evidence has been received.  

Initially the Board notes that the record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) in part due to his psychiatric problems.  See VA MH Outpatient Note dated April 6, 2005 and October 2014 Board hearing transcript, pp. 9-10.  As there is no copy of the SSA records available, it is unclear whether they include information relevant to the Veteran's current claim.  Therefore, upon remand it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board finds that additional efforts should be made to obtain in-service records relating to the Veteran's alleged stressors.  The Veteran has alleged two specific in-service stressors - (1) hospitalization in an infectious ward in Okinawa, Japan from July 21, 1965 to August 6, 1965, for treatment of a pilonidal cyst, and witnessing other patients' constant screams and the stench (from a mixture of antiseptic and rotting flesh), as well as the care he received without anesthesia or pain medication (hereafter "hospitalization"); and (2) events surrounding his house arrest in Okinawa, Japan, which was punishment for wrongfully and willfully discharging a firearm on February 14, 1966, and being abused and tortured by military police guarding him (hereafter "shooting incident").  

The Board notes that the VA examiners who conducted examinations in July 2005 and August 2011 both stated that they found the Veteran to be a poor historian and his statements made at the examinations regarding his in-service stressors to be incredible as they were inconsistent with the evidence of record.  Both examiners specifically stated that, given the Veteran's incredible account of his history, reliance on documented evidence was the only reliable way to judge his present and past functioning.  Although they appeared to believe that sufficient development had been done, the Board finds that there may be additional documentary evidence available that may support the Veteran's alleged in-service stressors.  

With regard to the hospitalization stressor, the service treatment records indicate the Veteran was hospitalized for 16 days from July to August of 1965.  The only records available, however, are the Clinical Record Cover Sheet and the Narrative Summary from this hospitalization.  These records do not show that the Veteran was in an infectious ward or that, as he has stated, he often passed out during his treatments with sitz baths and hydrogen peroxide done without pain medication.  The detailed inpatient records from this hospitalization may provide more detailed information regarding what occurred, but have not been obtained.  Thus, on remand, such records should be requested from the National Personnel Records Center (NPRC).

As to the shooting incident stressor, there is nothing in the service personnel records obtained from the NPRC that indicates the Veteran was either arrested or was to be court-martialed as he has stated.  However, the service treatment records contain a Consultation Sheet on which is stated in the "Reason for Request" - "Pt up for special court-marital so he states because of took out pistol and shot it in air."  In addition, although not in the official service personnel records obtained, the Veteran submitted a copy of the report of Article 15 proceedings against him for the February 1966 shooting incident.  There is nothing in this document, however, indicating that the Article 15 proceeding was in lieu of a court-martial as the Veteran has stated.  If the Veteran was arrested, however, there should be military justice records indicating so and possibly showing what happened.  These records may assist in determining the credibility of the Veteran's statements regarding this stressor.  Consequently, on remand the NPRC should be asked to search for the separately-filed Uniform Code of Military Justice file for the Veteran, especially for any documentation relating to the shooting incident that occurred in February 1966.

Furthermore, the Veteran has related that he underwent psychiatric evaluation while in service.  Although there is the consultation record in the service treatment records, it is unclear from the Veteran's statements whether there was any additional mental health treatment.  As in-service mental health treatment records are filed separate from the Veteran's service treatment records, on remand, the NPRC should be requested to search the mental health treatment records for any documentation relating to treatment of the Veteran from February through May of 1966.  The Board notes that psychiatric consultation report dated in March 1966 has at the bottom of the page "USAMEDC, APO 96331," which the Board believes indicates the medical facility and/or its location where said consultation was completed and where any follow up would likely have occurred.

Furthermore, the Board finds that there are VA treatment records that are missing from the record.  The Veteran has consistently reported that he was treated for substance abuse at a VA medical facility in Dallas, Texas in 1986 at which time he was initially diagnosed to have depression.  It is unclear whether this was inpatient or outpatient treatment as the Veteran has given inconsistent statements regarding this.  In addition, it is unclear as to what treatment he had following the completion of the substance abuse program he was in as there are some reports that he was in a halfway house but at other times he reported no follow up treatment.  It does not appear that any effort has been undertaken to obtain these VA inpatient treatment records.  As they may be relevant to an initial diagnosis of a psychiatric disorder other than substance abuse and the likely etiology of such disorder, such records should be sought on remand.

In addition, of the VA outpatient treatment records in the claims file, there is a four year gap from August 2005 through October 2009.  The Board notes that prior to August 2005 there was no specific evaluation for PTSD (although there were some notations of PTSD based upon the Veteran's report).  Treatment records from October and November of 2009 show the Veteran was completing a PTSD Coping Skills Group Therapy program.  Subsequent mental health treatment notes indicate a diagnosis of PTSD.  Therefore, it would appear that the missing records would contain an evaluation for PTSD with a diagnosis that led to the Veteran's participation in this group therapy.  As a current diagnosis of PTSD is one of the issues raised in the Veteran's appeal, these records would be highly relevant to his claim and thus should be obtained on remand.

Finally, the Veteran's second stressor, the shooting incident, appears to allege an in-service personal assault, i.e., abuse and torture by MPs.  The Veteran's claim for service connection for PTSD should, therefore, also be considered under 38 C.F.R. § 3.304(f)(5).  This regulation requires special notice be provided to the Veteran of alternative forms of evidence to support his claim of an in-service personal assault, which has not been provided to him.  On remand, therefore, such notice should be provided to him and any additional development completed to comply with § 3.304(f)(5).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice that is compliant with the notice requirements set forth in 38 C.F.R. § 3.304(f)(5) relating to PTSD due to an in-service personal assault.  The Veteran should be provided with sufficient time to respond with any additional information or evidence.  Thereafter, if the Veteran identifies any additional evidence not of record, all efforts to obtain it should be undertaken.

2.  Request the Veteran's medical and adjudication records from the Social Security Administration.  The letter requesting such records should include a citation to appropriate legal authority requiring that other Federal agencies provide such information as the Secretary may request for the purposes of determining eligibility for or amount of benefits.  See 38 U.S.C.A. § 5106 (West 2002).  A negative response should be requested if records are not available.  Associate all correspondence and any records received with the claims file.

3.  Contact the NPRC and request it conduct searches for the following records.  A negative reply should be requested for any records that are not available.
	a.  Inpatient treatment records relating to the Veteran's hospitalization for a pilonidal cyst from July 21st through August 6th of 1965.  The Veteran was serving in Okinawa, Japan, at the time.  The available records indicate he was hospitalized at "USAH, RYUKYU ISLANDS, APO 96331."
	b.  Mental health treatment records from February to May 1966.  Available records indicate location was "USAMEDC, APO 96331."
	c.  Uniform Code of Military Justice file relating to the Veteran, especially any records relating to the shooting incident in February 1966 for which the Veteran has said he was arrested and was to be court-martialed (but instead punishment was under Article 15).  

4.  Associate with the claims file the following medical records from the VA Medical Center in Dallas, Texas, relating to the Veteran's mental health treatment:
	a.  Inpatient and/or outpatient treatment records relating to the Veteran's substance abuse treatment in 1986.
	b.  Outpatient mental health treatment records from August 2005 through October 2009.

5.  After conducting all necessary additional development and associating all attained evidence with the claims file, the Veteran's claim should be readjudicated, to include consideration of entitlement to service connection for PTSD due to in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(5).  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




